Citation Nr: 0637188	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-36 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1973.  He was determined to be incompetent for VA 
purposes in August 1981.  See 38 C.F.R. 
§ 3.353 (2006).  The evidence of record indicates that 
veteran's mother is his legal guardian.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2002 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas 

Procedural history

A claim of entitlement to service connection for a head 
injury was initially denied by the RO in an unappealed March 
1975 rating decision.

In March 2002, the RO determined that new and material 
evidence had not been received which was sufficient to reopen 
the previously denied claim of entitlement to service 
connection for residuals of a head injury.  The appellant 
perfected an appeal as to that denial.

In October 2005, the Board received additional medical 
evidence from the appellant which had not been reviewed by 
the AMC.  In November 2006, the appellant's representative 
waived agency of original jurisdiction consideration of such 
evidence.  38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  In a March 1975 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a head injury.  

2.  The evidence received since the March 1975 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The March 1975 rating decision denying the claim for 
service connection for a residuals of a head injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received since the March 1975 rating 
decision is not new and material as to the claim for service 
connection for residuals of a head injury, and the claim of 
entitlement to service connection for residuals of a head 
injury is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
residuals of a head injury.  Implicit in the appellant's 
presentation is the contention that she has submitted new and 
material evidence which is sufficient to reopen the veteran's 
previously denied claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

Crucially, letters were sent to the appellant in September 
2001 and July 2003 which were specifically intended to 
address the requirements of the VCAA.  The September 2001 
letter told the appellant to "submit new and material 
evidence establishing the incurrence or aggravation of the 
[claimed head injury] in service ... to reopen your claim."  
September 2001 VCAA letter, page 2.  The September 2001 
letter also told the appellant that "[n]ew and material 
evidence means evidence not previously submitted to VA which 
bears directly and substantially upon the issue, which is 
neither cumulative or redundant, and which by itself or in 
connection with evidence that is already of record is so 
significant that it must be considered to fairly decide your 
claim."  Id.  In the July 2003 VCAA, the RO also advised the 
appellant of what the evidence must show to establish service 
connection.  Accordingly, the appellant was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

As for the evidence to be provided by the appellant, she was 
specifically advised in the September 2001 VCAA letter to 
inform VA of medical evidence pertaining to the claimed 
disability and to submit VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each private or other non-VA 
doctor and medical care facility that treated the veteran for 
the claimed disability.

Moreover, in the September 2001 VCAA letter, the appellant 
was informed that VA would provide medical examination or get 
a medical opinion if VA decided that it was necessary to make 
a decision on the claim.  

As for evidence to be obtained by VA, the September 2001 VCAA 
letter informed the appellant that VA would obtain any 
medical records from VA medical centers and any service 
records from the military if appropriate.  That letter also 
told the appellant that VA would "reasonable efforts to help 
you get evidence necessary to support your claim" and that 
VA would "try to help you get such things as medical 
records, employment records, or records from other Federal 
agencies."  September 2001 VCAA letter, page 2.  The July 
2003 VCAA letter advised the appellant that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
appellant was also informed that VA make reasonable efforts 
to get relevant records not held by a Federal agency, 
including records from state and local governments, private 
doctors and hospitals, and current or former employers.

In the VCAA letters, the RO informed the appellant that she 
may submit any evidence herself that is not of record.  This 
request was unlimited; that is, it can reasonably be read to 
encompass any and all evidence in the appellant's possession.  
The VCAA letters thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letters informed the appellant that she could submit or 
identify evidence other than what was specifically requested 
by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim of whether new and material evidence has been 
received which is sufficient to reopen a previously denied 
claim of entitlement to service connection for residuals of a 
head injury was adjudicated by the RO in March 2002, after 
the September 2001 VCAA letter.  Therefore, the timing of the 
VCAA notice is not at issue with regard to this claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Element (2), current disability, is not at issue because 
there is medical evidence that the veteran has his claimed 
disability.  The appellant's claim to reopen entitlement to 
service connection for residuals of a head injury was denied 
based on element (3), relationship of such disability to the 
veteran's service.  As explained above, the appellant has 
received proper VCAA notice as to her obligations, and those 
of VA, with respect to that crucial element. 

Elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of the reopening 
of the claim of service connection for residuals of a head 
injury.  In other words, any lack of advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  Because the Board 
concludes below that the claim for service connection for 
residuals of a head injury is not reopened, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.
  
In short, for reasons expressed above the Board concludes 
that there is no prejudice to the appellant in the Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

It is clear that the appellant is amply aware of her 
responsibilities and those of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].  

Duty to assist

As alluded to above, under the VCAA VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

The Board notes that the veteran's service medical records 
may not be complete.  The Board also notes the appellant's 
request in a March 2004 statement that the veteran's father's 
claims folder be searched in an effort to find additional 
service medical records of the veteran for the following 
reasons: the veteran and his father have the same name; they 
were in the same branch of service; and they were 
hospitalized at the same time.  The Board, however, has 
determined that such a search is not necessary.  

The record reveals efforts by the RO to obtain the veteran's 
service records, including requests for service medical 
records in 1973 and again in 1975 (which resulted in 
obtaining a report of the veteran's separation examination), 
and a request for service personnel records in 2003 (which 
resulted in obtaining a report of a psychiatric consultation 
done in December 1972).  Moreover, the appellant submitted a 
service record dated in March 1973 (indicating that a review 
of injury reports for 1972 failed to show a report of injury 
for the veteran) and a March 1983 letter from the service 
department to a congressman (indicating that the available 
records do not include any documentation of the veteran 
having had a head or neck injury in service).

Furthermore, there is no indication that any of the veteran's 
service medical records are associated with the veteran's 
father's claims folder.  The appellant's request is premised 
in part on the veteran and his father being hospitalized at 
the same time.  Specifically, the appellant has asserted that 
the veteran was hospitalized in December 1972 due to 
residuals of head trauma.  However, the report of the 
psychiatric consultation done in December 1972 does not 
reflect that he was hospitalized at that time.  Moreover, 
there is no evidence from the service department indicating 
that the veteran had any injury, head or otherwise, in 1972.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) elaborated on VA's 
responsibility to obtain a veteran's service medical records.  
Specifically, the Federal Circuit stated the VA must make 
more than a single attempt to locate such records, and must 
inform the veteran of their absence, so that he may 
independently seek to obtain them.  See Hayre, 188 F.3d at 
1331-32; see also McCormick v. Gober, 14 Vet. App. 39 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the RO has made several attempts to obtain a 
complete set of the veteran's service records and has 
informed the appellant of its inability to obtain them.  It 
is clear that further requests for service medical records 
for the veteran would be futile.  The Court has held that, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  Therefore, while the Board regrets that a 
complete set of the veteran's service medical records may be 
unavailable, VA has no further duty to him with respect to 
obtaining them.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of the claim.  See 38 C.F.R. 
§ 3.103 (2006).  She has retained the services of a 
representative, who has provided argument on her behalf.  She 
has not requested a hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Service connection for a brain hemorrhage or thrombosis may 
be presumed if such disability is manifested to a degree of 
10 percent within one year from the date of separation from a 
period of qualifying active service lasting 90 or more days.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2006)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the appellant's claim 
on appeal was initiated prior to August 2001, specifically in 
June 2001, it will be adjudicated by applying the law 
previously in effect, 38 C.F.R. § 3.156(a) (2001).  The 
applicable law will be explained in the paragraph immediately 
following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The veteran ultimately seeks entitlement to service 
connection for residuals of a head injury, which was denied 
in an unappealed March 1975 VA rating decision.  The 
veteran's claim to reopen the previously denied claim was 
denied in a March 2002 RO determination; the appellant has 
appealed that decision.  As explained above, the Board must 
determine whether new and material evidence has been received 
which serves to reopen the previously denied claim.

The "old" evidence

The evidence of record at the time of the RO decision in 
March 1975 consisted of the report of the veteran's 
separation examination and VA treatment records dated from 
September 1974 to January 1975.

The report of the veteran's separation examination reflects 
that the head was normal and that the neurological and 
psychiatric evaluations were normal.  The only diagnosis was 
defective visual acuity, not considered disabling.

A VA outpatient treatment record dated in December 1974 shows 
a diagnosis of paranoid schizophrenia.  In December 1974 the 
veteran was hospitalized for observation for a mental 
disorder.  During that hospitalization, the veteran reported 
that he had headaches, a stiff neck, and a "jumping brain" 
and that he had a neck injury in service.  

On December 25, 1974, the veteran was struck in the back of 
his head with a brick.  He was not knocked unconscious and 
was briefly seen at a VA hospital, at which time no 
neurological deficit was found and he was released.  The next 
day, December 26, 1974, he was admitted to a VA hospital for 
observation after skull films showed a right parietal 
temporal skull fracture.  He was discharged in January 1975 
with a diagnosis of a right parietal temporal skull fracture.

The March 1975 decision

The RO denied the veteran's claim based on the lack of 
evidence of a head injury in service.  In other words, the 
veteran's claim was denied in March 1975 because of failure 
to satisfy Hickson element (2), in-service injury, and by 
inference Hickson element (3), medical nexus, also.

The veteran was informed of the March 1975 rating decision by 
letter  
from the RO dated March 21, 1975.  His appeal rights were 
provided in an enclosure to that letter.  He did not appeal.  

The appellant filed to reopen the veteran's claim in June 
2001.  As was noted in the Introduction section, the RO 
declined to reopen the claim, and the appellant appealed.  
Additional evidence which has been received since March 1975 
will be discussed below.

Finality/new and material evidence

As was noted in the law and regulation section above, in 
order for service connection to be granted, three elements 
must be met: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, supra.  The veteran's claim was denied in March 1975 
because of failure to satisfy element (2), and by inference 
element (3) also.  In order for the claim to be reopened 
there must be new and material evidence as both of these 
elements.  
See Evans v. Brown, 9 Vet. App. 273 (1996) [there must be new 
and material evidence as to each and every aspect of the 
claim that was lacking at the time of the last final denial 
in order for the claim to be reopened].

The record as it stood at the time of the March 1975 decision 
indicated that the veteran did not sustain a head injury 
during his military service, which ended 
In January 1973.  rather, the evidence indicated that he 
sustained a head injury
On Christmas Day 1974, almost two years after he left 
military service.

Evidence added to the record since the denial includes 
service personnel records; a report of a December 1972 
psychiatric consultation (during service); service department 
statements dated in March 1973 and March 1982; private and VA 
treatment records, to include reports of VA examinations, 
from 1974 to 2005; medical treatise information; and the 
appellant's contentions.

The additionally added service personnel records, the report 
of the December 1972 psychiatric consultation, and the 
service department statements dated in March 1973 and March 
1982 all do not show that the veteran had a head injury in 
service.  The service personnel records merely show that the 
veteran had disciplinary problems in service.  The report of 
the psychiatric consultation reflects a diagnosis of passive-
aggressive personality, with no report of an in-service head 
injury.  The service record dated in March 1973 specifically 
stated that there was no report of an injury to the veteran 
in 1972, and the March 1983 letter from the service 
department to a congressman specifically indicated that there 
was no documentation showing that the veteran had a head or 
neck injury.

The medical treatise information provided by the appellant 
generally refers to intracranial hematoma and head injuries 
and manifestly does not address the crucial matter here, 
whether or not the veteran sustained a head injury in 
service.

The private and VA medical records dated from December 1974 
to 2005, while new in the sense that these particular records 
had not been previously associated with the veteran's claims 
file, are not material.  The VA and private medical records 
only reflect that the veteran still has residuals of a post-
service head injury.  The presence of residuals of a head 
injury was known at the time the RO denied the veteran's 
claim in March 1975; the matter of the existence of residuals 
of a head injury has not been in dispute.  Such evidence, 
although new, is not material, since it does not establish 
in-service incurrence or aggravation of such disability or 
medical nexus.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].  

Certain of the additionally received medical evidence 
includes reports of the appellant's own statements to the 
effect that the veteran sustained a head injury in service.  
The report of the October 1999 VA examination reveals that 
the appellant reported that the veteran had a head injury in 
service with resultant cerebral concussion and a skull 
fracture.    Private medical records dated in 2005 show 
diagnoses of an affective disorder and a seizure disorder 
secondary to a head injury in 1972.  

Such notations merely reiterate previous contentions made by 
the veteran and the appellant and are therefore not new.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant and based on recitations that 
were previously rejected in a prior RO decision].  This 
medical evidence, based as it is on the veteran's or the 
appellant's own recitations, is accordingly not new and 
material evidence.

With regard to the appellant's various statements on the 
veteran's behalf, these merely amount to reiterations of the 
same contentions advanced by the veteran and rejected by the 
RO in 1975, namely that he sustained a head injury in service 
rather than after service.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).

In short, after a careful review of the evidence which has 
been received since the March 1975 decision denying the 
veteran's claim of entitlement to service connection for 
residuals of a head injury, the Board concludes that new and 
material evidence has not been submitted to reopen the claim.  
That is, the additionally received evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  The claim is not reopened, 
and the benefit sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the appellant of the elements 
necessary to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  In particular, the appellant must 
furnish new, objective evidence that the veteran sustained a 
head injury in service. 




	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has not been received, and the 
claim of entitlement to service connection for residuals of a 
head injury is not reopened.  The benefit sought on appeal 
remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


